— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent finding the petitioner guilty of violations of certain inmate behavior rules, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Donovan, J.), dated April 12, 1985, which dismissed the proceeding on the merits.
Ordered that the judgment is affirmed, without costs or disbursements.
There was substantial evidence in the record to support the determination. Further, the petitioner was accorded all of the procedural rights to which he was entitled. Mollen, P. J., Bracken, Lawrence and Hooper, JJ., concur.